Title: To James Madison from Carter Bassett Harrison, 4 April 1801
From: Harrison, Carter Bassett
To: Madison, James


Dear Sir,
Maycox April 4th 1801
This will be presented by Mr Alexdr Kerr a friend of Mine who is disposed to fill some federal office that may be vacant in the town of Alexandria I have been for some time acquainted with Mr Kerr I have ever found him a Gentn of Capacity, integrity & the man of business these requisites added to his republican Character may fit him for any appointment that the President may think proper to bestow on him.
Present me most respectfully to Mrs Madison & assure yourself of my Confidence in your office & esteem I am your obt Servt
C B Harrison
 

   
   RC (DLC). Docketed by JM.



   
   Carter Bassett Harrison (d. 1808) of Charles City County was the brother of William Henry Harrison. He served with JM in the Virginia House of Delegates, 1784–86, and then sat in the House of Representatives, 1793–99 (Richmond Enquirer, 19 Apr. 1808).


